DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-6 are presented for examination.


EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Mr. Robinson Vu, Reg. No. 60,211, on 12/08/2021.
The application has been amended as follows: 
Please replace Claim 1 with the following:
1. A control device comprising:
hardware that includes a memory and a processor, the memory being a memory which stores a host operating system (OS), a virtual machine, a guest OS, a guest process, and a controller process, the processor being a processor which executes the host OS, the virtual machine, the guest OS, the guest process, and the controller process, wherein 
the virtual machine is implemented on the host OS, 
the guest OS is configured to operate
is configured to be [[is ]]operated by the guest OS, the guest process executing control processing for an external appliance to be controlled using[[ the]] hardware that is allocated to the guest OS in accordance with hardware allocation data indicating the hardware to be allocated to each of the host OS and the guest OS,
the controller process[[ unit]] is configured to be[[ is]] operated by the host OS, the controller process executing control processing for the external appliance to be controlled using [[the ]]hardware that is allocated to the host OS in accordance with the hardware allocation data, 
the hardware includes a shared memory including a storage region for the host OS allocated to the host OS and a storage region for the guest OS that is different from the storage region for the host OS and allocated to the guest OS, 
the controller process saves control data to be transmitted to the external appliance to be controlled in the storage region for the host OS, and transmits/receives the control data to/from the guest process, and 
the guest process unit saves the control data in the storage region for the guest OS, and transmits/receives the control data to/from the controller process.

Please replace Claim 6 with the following:
6. The control device according to claim 1, wherein 
the hardware includes a storage configured to store a candidate of the hardware allocation data



Allowable Subject Matter
Claims 1 and allowed.
The following is an Examiner’s statement of reasons for allowance:
The elements of independent Claim 1 were neither found through a search of the prior art nor considered obvious by the examiner.  In particular, the prior art of record does not teach or suggest in combination with the remaining limitations and in the context of their claims as whole:
“…the virtual machine is implemented on the host OS, the guest OS is configured to operate on the virtual machine, the guest process is configured to be operated by the guest OS, the guest process executing control processing for an external appliance to be controlled using hardware that is allocated to the guest OS in accordance with hardware allocation data indicating the hardware to be allocated to each of the host OS and the guest OS,
the controller process is configured to be operated by the host OS, the controller process executing control processing for the external appliance to be controlled using hardware that is allocated to the host OS in accordance with the hardware allocation data, 

the controller process saves control data to be transmitted to the external appliance to be controlled in the storage region for the host OS, and transmits/receives the control data to/from the guest process, and 
the guest process unit saves the control data in the storage region for the guest OS, and transmits/receives the control data to/from the controller process.”

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.   Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jung et al. (U.S. Patent Application Publication No. US 2013/0160005 A1) teaches an apparatus and method for virtualizing Input/Output (I/O) devices. The apparatus includes a hardware device control unit, a guest Operating System (OS) unit, a virtual machine monitor unit, and a host OS unit. The hardware device control unit controls the I/O devices of a terminal. The guest OS unit runs a guest OS via a virtual 


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, 





/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114